UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 23, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6383 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 54-0850433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) (804) 649-6000 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Larger accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer's classes of common stock as of October 28, 2012. Class A Common shares: Class B Common shares: MEDIA GENERAL, INC. TABLE OF CONTENTS FORM 10-Q REPORT September 23, 2012 Page Part I. Financial Information Item 1. Financial Statements Consolidated Condensed Balance Sheets – September 23, 2012 andDecember 25, 2011 1 Consolidated Condensed Statements of Operations and Comprehensive Loss – Three and nine months ended September 23, 2012 and September 25, 2011 3 Consolidated Condensed Statements of Cash Flows – Nine monthsended September 23, 2012 and September 25, 2011 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 26 Item 4. Controls and Procedures 26 Part II. Other Information Item 1A. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 27 (a) Exhibits Signatures 28 PART I - FINANCIAL INFORMATION Item 1.Financial Statements MEDIA GENERAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (000's except shares) September 23, December 25, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - net Other Assets of discontinued operations Total current assets Other assets Property, plant and equipment - net FCC licenses and other intangibles - net Excess of cost over fair value of net identifiable assets of acquired businesses $ $ See accompanying notes. 1 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (000's except shares and per share data) September 23, December 25, LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Liabilities of discontinued operations Total current liabilities Long-term debt Retirement, post-retirement and post-employment plans Deferred income taxes Other liabilities and deferred credits Stockholders' equity (deficit): Preferred stock, par value $5 per share, authorized 5,000,000 shares; none outstanding Common stock, par value $5 per share: Class A, authorized 75,000,000 shares; issued 22,723,555 and 22,548,741 shares Class B, authorized 600,000 shares; issued 548,564 shares Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings (accumulated deficit) ) Total stockholders' equity (deficit) ) $ $ See accompanying notes. 2 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (000's except for per share data) Three Months Ended Nine Months Ended Sept. 23, Sept. 25, Sept. 23, Sept. 25, Station revenue (less agency commissions) $ Operating costs: Station production expenses Station selling, general and administrative expenses Corporate and other expenses Depreciation and software amortization Amortization of intangible assets (Gain) loss on disposal of assets, net ) ) Total operating costs Operating income Other income (expense): Interest expense ) Debt modification and extinguishment costs ) - ) - Other, net 40 Total other expense ) Loss from continuing operations before income taxes ) Income tax expense Loss from continuing operations ) Discontinued operations: Loss from discontinued operations (net of taxes) Loss related to divestiture of discontinued operations (net of taxes) ) - ) - Net loss ) Unrealized (loss) gain on derivative contracts (net of deferred taxes of $2,708 and $4,663, respectively) - ) - Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Net loss per common share – basic and assuming dilution $ ) $ ) $ ) $ ) See accompanying notes. 3 MEDIA GENERAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, 000’s) Nine Months Ended Sept. 23, Sept. 25, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss: Depreciation and software amortization Amortization of intangible assets Deferred income taxes Intraperiod tax allocation - ) Loss related to divestiture of discontinued operations (net of taxes) - Goodwill and other asset impairment (net of taxes) Non-cash interest expense Debt modification and extinguishment costs - Change in assets and liabilities: Accounts receivable and inventories Accounts payable, accrued expenses, and other liabilities ) Retirement plan contributions ) ) Other, net ) ) Net cash provided (used) by operating activities ) Investing activities: Capital expenditures ) ) Collateral deposit related to letters of credit ) - Proceeds from dispositions - Other, net Net cash provided (used) by investing activities ) Financing activities: Increase in borrowings Repayment of borrowings ) ) Debt issuance costs ) - Other, net 86 ) Net cash (used) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ $ Non-cash financing activities: Issuance of common stock warrants $ ) $ - See accompanying notes. 4 MEDIA GENERAL, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States, and with applicable quarterly reporting regulations of the Securities and Exchange Commission.They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and, accordingly, should be read in conjunction with the consolidated financial statements and related footnotes included in the Company's Annual Report on Form 10-K for the year ended December 25, 2011. As explained further below, the Company has adjusted its historical financial statements to present certain components of the Company as discontinued operations for all periods presented.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of interim financial information have been included. As of the beginning of the third quarter, the Company streamlined its management structure such that it now has two operating segments each consisting of nine network affiliated television stations divided on the basis of geographic region.The Company has determined that these operating segments meet the criteria to be aggregated into one reporting segment. 2. On the first day of the third quarter of 2012, the Company sold all of its newspapers with the exception of the Tampa group to World Media Enterprises, Inc. (World Media), a subsidiary of Berkshire Hathaway, for $142 million in cash subject to working capital adjustments and other specified items.On October 7, 2012, the Company completed the sale of its Tampa print properties and associated web sites to Tampa Media Group, Inc., a new company formed by Revolution Capital Group, for $9.5 million subject to working capital adjustments and other specified items that resulted in net proceeds of approximately $2 million in cash.The Company is also in discussions with prospective buyers for Blockdot, its advergaming business, and has discontinued its NetInformer operations. Additionally, in the second quarter of 2012, the Company sold DealTaker.com for a nominal amount and shut down its Production Services company which provided broadcast equipment and design services.As illustrated in the following chart, the results of these newspapers (as well as their associated web sites), DealTaker.com, Blockdot, NetInformer, and the Company’s Production Services unit have been presented as discontinued operations in the accompanying consolidated condensed statements of operations for the third quarters and nine months ended September 23, 2012, and September 25, 2011.Depreciation and amortization on assets related to these properties ceased as of the date each disposal group qualified for held-for-sale treatment.The accompanying consolidated condensed balance sheets have been adjusted to present assets and liabilities of discontinued operations separately from those of continuing operations.The Company also recorded a $142.6 million after-tax loss related to the divestitures of discontinued operations, in the nine months ended September 23, 2012.The total after-tax loss includes a loss on the sale of newspapers to World Media of $112 million, an estimated loss on the sale of the Tampa print properties of $24.3 million, a loss on the sale of DealTaker.com of $3.9 million, and an estimated loss related to Blockdot of $2.4 million. The Company will continue to provide transition services, on a diminishing basis over the next nine months, to World Media and Tampa Media Group in the areas of human resources, information technology and digital support. 5 Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended (In thousands) Sept. 23, Sept. 25, Sept. 23, Sept. 25, Revenues $ Costs and expense Loss before income taxes ) Income taxes 2 ) ) Loss from discontinued operations $ ) $ ) $ ) $ ) The Company performed an interim impairment test on DealTaker.com as of the end of the first quarter 2012, which resulted in a non-cash goodwill and other intangible asset impairment charge of $6.5 million net of a tax benefit of $3.6 million.This impairment charge is included in the loss from discontinued operations for the nine months ended September 23, 2012.In the third quarter of 2011, the Company also performed an interim impairment test that resulted in a non-cash goodwill impairment charge of $16.2 million net of a tax benefit of $10.4 million related to certain print properties in its former Virginia/Tennessee market.This impairment charge is included in the loss from discontinued operations for the three and nine months ended September 25, 2011. After recording a $27 million loss related to the expected divestiture of discontinued operations, assets of discontinued operations as of September 23, 2012 were $10.6 million. At December 25, 2011, the assets of discontinued operations consisted of approximately $48 million of current assets and $285 million of long-lived assets.Long-lived assets at December 25, 2011, included $199 million of fixed assets, $78 million of allocated goodwill, $3 million of other intangible assets, and $5.1 million of other assets (primarily software). Liabilities of discontinued operations of approximately $9.5 million and $39 million at September 23, 2012 and December 25, 2011, respectively, represent primarily accounts payable and accrued expenses. 3. The Consolidated Condensed Statements of Operations include amortization expense from amortizing intangible assets, other than software, of $.4 million and $1.3 million for the third quarters of 2012 and 2011, respectively, and $2.2 million and $3.9 million for the respective first nine months of 2012 and 2011.Currently, intangibles amortization expense is projected to be approximately $2.6 million in total for 2012, decreasing to $1.8 million in 2013 and for each year through 2017. The Company has recorded pretax cumulative impairment losses related to goodwill approximating $724 million through September 23, 2012.For impairment tests, the Company compares the carrying value of the reporting unit or asset tested to its estimated fair value. The estimated fair value is determined using a combination of the income approach and the market approach. The income approach utilizes the estimated discounted cash flows expected to be generated by the assets. The market approach employs comparable company information, and where available, recent transaction information for similar assets. The determination of fair value requires the use of significant judgment and estimates about assumptions that management believes are appropriate in the circumstances although it is reasonably possible that actual performance will differ from these assumptions. These assumptions include those relating to revenue growth, compensation levels, capital expenditures, discount rates and market trading multiples for comparable assets.The fair value measurements determined for purposes of performing the Company’s impairment tests are considered to be Level 3 under the fair value hierarchy because they required significant unobservable inputs to be developed using estimates and assumptions determined by the Company and reflecting those that a market participant would use. 6 The following table shows the gross carrying amount and accumulated amortization for intangible assets, other than software, as of September 23, 2012 and December 25, 2011: December 25, 2011 Change September 23, 2012 (In thousands) Gross Carry- ing Amount Accumulated Amortization Amortization Expense Gross Carry- ing Amount Accumulated Amortization Amortizing intangible assets (including network affiliation, advertiser and programming relationships) $ Indefinite-lived intangible assets: Goodwill FCC licenses Total $ $ In July 2012, the FASB issued an Accounting Standards Update (“ASU”) which allows companies the option to first assess qualitative factors to determine if it is necessary to perform a quantitative impairment test on indefinite-lived intangible assets other than goodwill. The ASU is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, however, early adoption is permitted. The Company early adopted the ASU subsequent to the end of the third quarter, and will apply the guidance when it conducts its annual impairment testing of FCC licenses in the fourth quarter. 4. The Company recorded non-cash income tax expense from continuing operations of $3.4 million and $10.2 million in the third quarter and first nine months of 2012, compared to $847 thousand and $6 million in the equivalent quarter and nine months of 2011. The Company’s tax provision for each period had an unusual relationship to pretax loss mainly because of the existence of a full deferred tax asset valuation allowance at the beginning of each period. This circumstance generally results in a zero net tax provision since the income tax expense or benefit that would otherwise be recognized is offset by the change to the valuation allowance. However, tax expense recorded in the third quarters of 2012 and 2011 included the accrual of non-cash tax expense of approximately $3.4 million and $3.6 million, respectively, of additional valuation allowance in connection with the tax amortization of the Company’s indefinite-lived intangible assets that was not available to offset existing deferred tax assets (termed a “naked credit”). Both periods reflected approximately $4 and $6 million respectively of non-cash tax expense in total that was allocated between continuing and discontinued operations. The “naked credit” expense was offset in the third quarter of 2011 by $732 thousand of tax benefit related to the intraperiod allocation items in Other Comprehensive Income and $2 million of tax benefit related to the interest rate swap termination.After the sale of discontinued operations, the Company expects the naked credit to cause approximately $14 million of non-cash income tax expense from continuing operations for the full-year 2012; other discrete tax adjustments and intraperiod tax allocations that are difficult to forecast may impact the remainder of 2012. A full discussion of the naked credit issue is contained in Note 3 of Item 8 of the Company’s Form 10-K for the year ended December 25, 2011. 7 5. In May of 2012, the Company consummated a financing arrangement with BH Finance LLC, an affiliate of Berkshire Hathaway, that provides the Company with a $400 million term loan and a $45 million revolving credit line.The funding of the new financing arrangement’s term loan and an initial draw of the revolving credit facility resulted in cash proceeds to the Company of $382.5 million, which were immediately used to fully repay all amounts outstanding under the Company’s existing credit facility, pay fees and expenses related to the financing and to fund working capital requirements.The new loan was issued at a discount of 11.5% and was secured pari passu with the Company’s existing 11.75% senior secured notes due 2017.The new term loan has an interest rate of 10.5%, which could step down to 9% if total leverage were to reach 3.50x.While the new financing arrangement does not contain financial covenants, there are restrictions, in whole or in part, on certain activities including the incurrence of additional debt, repurchase of shares, and the payment of dividends.The term loan may be voluntarily repaid prior to maturity, in whole or in part, at a price equal to 100% of the principal amount repaid plus accrued and unpaid interest, plus a premium, which starts at 14.5% and steps down over time, as set forth in the agreement.Other factors, such as the sale of assets may result in a mandatory prepayment or an offer to prepay a portion of the term loan without premium or penalty.The Company considers the prepayment feature to be an embedded derivative which it has bifurcated from the term loan.The new term loan and revolving credit facility will mature in May 2020 and is guaranteed by the Company’s subsidiaries.The revolving credit line bears interest at a rate of 10% and is subject to a 2% commitment fee. Concurrent with the funding of the financing arrangement and pursuant to a Warrant Agreement entered into in May of 2012, the Company issued warrants to Berkshire Hathaway to purchase 4.6 million shares of Class A common stock, which represented approximately 19.9% of the number of then outstanding shares of the Company’s common stock.On September 24, 2012, Berkshire Hathaway exercised all of the warrants to purchase 4,646,220shares of Class A common stock,par value $5.00 per share, for an aggregate purchase price of $46,462.20, or $0.01 per share. On June 25, 2012, the Company completed the sale of its newspapers to World Media Enterprises (a subsidiary of Berkshire Hathaway) for $142 million in cash, subject to normal adjustments.The Company immediately used the net proceeds from the newspaper sale to repay $53 million on the term loan at par and the $18.5 million balance on its then existing revolver.The Company offered to purchase up to $45 million of its 11.75% senior notes due 2017 in a tender offer with only $200,000 of acceptances received.The Company then offered and Berkshire Hathaway accepted repayment of $45 million on the term loan at par representing the amount the noteholders elected not to take. The early repayment of debt resulted in debt modification and extinguishment costs of $17.3 million in the third quarter due to the accelerated recognition of a pro rata portion of discounts and deferred issuance costs.In the second quarter of 2012, in conjunction with the secured financing with Berkshire Hathaway and the repayment of the previous credit facility the Company recorded debt modification and extinguishment costs of $7.7 million, primarily due to the write-off of unamortized fees related to the former credit agreement. In addition, the Company capitalized $11.5 million of advisory and legal fees related to the new financing; these fees will be amortized as interest expense over the term of the financing arrangement. In March of 2012, the Company amended its previous bank credit agreement which resulted in a $10.4 million of expense for debt modification and extinguishment costs including certain advisory, arrangement, and legal fees related to that refinancing. The previous bank credit facility had an interest rate of LIBOR (with a 1.5% floor) plus a margin of 7% and commitment fees of 2.5%.In addition to this cash interest, the Company accrued payment-in-kind (PIK) interest of 1.5%.PIK interest increased the bank term loan by nearly $1 million between March and May 2012 and was paid in cash upon repayment of the entire facility. 8 Following these transactions, as of September 23, 2012, the Company had in place a term loan with a face value of $302 million and a revolving credit facility with no outstanding balance and maximum availability of $45 million. Also outstanding were 11.75% senior notes with a face value of $300 million.The term loan with Berkshire Hathaway matures in May 2020 and bears an interest rate of 10.5%, but could decrease to 9% based on the Company’s leverage ratio, as defined in the agreement.The Company was in compliance with all provisions of both agreements at September 23, 2012. The chart below summarizes the carrying value of long-term debt at September 23, 2012: Sept. 23, 2012 (In thousands) Carrying Amount Term loan: Face value $ Remaining original issue discount ) Remaining warrant discount ) Embedded derivative liability Remaining embedded derivative discount ) Carrying value Revolving credit facility ($45 million remaining availability) - Senior notes: Face value Remaining original issue discount ) Carrying value Capital lease liability 14 Total carrying value $ In the third quarter of 2011, the Company’s last remaining interest rate swaps matured.Interest rate swaps were carried at fair value based on the present value of the estimated cash flows the Company would have received or paid to terminate the swaps; the Company applied a discount rate that was predicated on quoted LIBOR prices and current market spreads for unsecured borrowings.In the first nine months of 2011, $7.3 million was reclassified from Other Comprehensive Income (OCI) into interest expense on the Consolidated Condensed Statement of Operations as the effective portion of the interest rate swap.The pretax change deferred in OCI in the first nine months of 2011 was $6.9 million. The following table includes information about the carrying values and estimated fair values of the Company’s financial instruments at September 23, 2012 and December 25, 2011: Sept. 23, 2012 December 25, 2011 (In thousands) Carrying Amount Fair Value Carrying Amount Fair Value Assets: Investments Trading $ Liabilities: Long-term debt: Revolving credit facility ($45 million available at 9/23/2012) - Term loan (including embedded derivative) 11.75% senior notes Stockholders' Equity (Deficit): Common stock warrants - - 9 Trading securities held by the Supplemental 401(k) Plan are carried at fair value and are determined by reference to quoted market prices.At September 23, 2012, the fair value of the term loan was determined using a discounted cash flow analysis and an estimate of the current borrowing rate.At December 25, 2011, the fair value of the bank term loan debt was estimated using discounted cash flow analyses and a current borrowing rate.The fair value of the 11.75% senior notes was valued by reference to the most recent trade prior to the end of the applicable period.The fair value of the common stock warrants at September 23, 2012, was determined by reference to a Black-Scholes model.Under the fair value hierarchy, the Company’s trading securities fall under Level 1 (quoted prices in active markets), its senior notes, its common stock warrants, and it term loan that existed at December 25,2011, fall under Level 2 (other observable inputs).Its term loan at September 23, 2012, falls under Level 3 (unobservable inputs). 6. The following table sets forth the computation of basic and diluted earnings per share.There were approximately 4.6 million shares and 2.1 million shares (representing the weighted-average of common stock warrants issued to Berkshire Hathaway) that were not included in the computation of diluted EPS for the third quarter and first nine months of 2012, respectively, because to do so would have been anti-dilutive for the periods presented.As disclosed previously, Berkshire Hathaway exercised warrants to purchase 4.6 million shares of common stock on September 24, 2012.Additionally, there were approximately 0 shares and 12,000 shares (representing the weighted-average of outstanding stock options) that were not included in the computation of diluted EPS for the third quarter and first nine months of 2011, respectively, because to do so would have been anti-dilutive for the periods presented. (In thousands, except per share amounts) Three Months Ended Sept. 23, Three Months Ended Sept. 25, Numerator for basic and diluted earnings per share: Loss from continuing operations available to common stockholders $ ) $ ) Denominator for basic and diluted earnings per share: Weighted average shares outstanding Loss from continuing operations per common share (basic and diluted) $ ) $ ) (In thousands, except per share amounts) Nine Months Ended Sept. 23, Nine Months Ended Sept. 25, Numerator for basic and diluted earnings per share: Loss from continuing operations available to common stockholders $ ) $ ) Denominator for basic and diluted earnings per share: Weighted average shares outstanding Loss from continuing operations per common share (basic and diluted) $ ) $ ) 10 7. The following table provides the components of net periodic employee benefits expense for theCompany’s benefit plans for the third quarters and first nine months of 2012 and 2011: Three Months Ended Pension Benefits Other Benefits (In thousands) Sept. 23, Sept. 25, Sept. 23, Sept. 25, Service cost $
